UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2293



CHATURBHUJ N. GIDWANI,

                                              Plaintiff - Appellant,

          versus


LOUIS CALDERA, Secretary of the Army,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-98-1769)


Submitted:   January 13, 2000             Decided:   January 19, 2000


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chaturbhuj N. Gidwani, Appellant Pro Se. Thomas Mercer Ray, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Chaturbhuj N. Gidwani appeals the district court’s order dis-

missing his amended complaint under the Age Discrimination in Em-

ployment Act.      See 29 U.S.C.A. §§ 621-634 (West 1999). We have

reviewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.     See Gidwani v. Caldera, No. CA-98-1769 (E.D. Va.

July 20, 1999).*    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
July 19, 1999, the district court’s records show that it was
entered on the docket sheet on July 20, 1999. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   2